NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is only binding on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0940-14T3


KAREN J. DREES,

        Plaintiff-Respondent,

v.

PETER T. DREES,

     Defendant-Appellant.
________________________________

              Submitted September 13, 2016 – Decided August 28, 2017

              Before Judges Gilson and Sapp-Peterson.

              On appeal from the Superior Court of New
              Jersey, Law Division, Bergen County, Docket
              No. FM-02-162-13.

              Peter T. Drees, appellant pro se.

              Sunshine, Atkins, Minassian, Tafuri, D'Amato,
              Beane & Buckner, PA, attorneys for respondent
              (Jay R. Atkins and Janell N. Weinstein, on the
              brief).


PER CURIAM

        Defendant Peter T. Drees appeals from the July 2, 2014 order

entering an Amended Dual Final Judgment of Divorce (AFJD) and the
October 6, 2014 order denying his motion for reconsideration of

the July 9, 2014 order.       We affirm both orders.

     The parties were married in 2001.            Two children were born of

the marriage.       In 2012, plaintiff filed a divorce complaint,

seeking,   among    other    reliefs,     joint     legal    custody,    primary

residential      custody,    equitable     distribution,      alimony,      child

support,   and     legal    fees.       Defendant    filed    an   answer     and

counterclaim.     He sought primary residential custody, spousal and

child support, and an award of counsel fees.

     Pending dissolution, the parties engaged in significant pre-

trial discovery and the court entered numerous orders pertaining

to financial, custody, and parenting issues.                 In May 2014, the

parties participated in an Intensive Settlement Conference "ISC",

presided over by the Family Part presiding judge.              After extensive

negotiations, the parties reached a settlement on all but three

issues. Plaintiff's counsel memorialized the agreement in a letter

sent to defendant's attorney.

     On May 22, 2014, counsel on behalf of the parties placed the

terms of the settlement on the record.                 However, the parties

agreed that any monies or credits owed would be submitted to an

accountant and that the parties would be bound by the accountant's

determination.      They also agreed that any monies owed would be

adjusted out of the proceeds from the sale of the former marital

                                    2                                    A-0940-14T3
residence (FMR);      alimony would be fixed at one-third of the

difference between their respective incomes, which, at the time,

was   represented     to   be   a   base   salary    of   $173,000;   and,     any

additional income defendant received in the form of bonuses would

also be included in the percentage.

      Next, the parties acknowledged that there were pensions and

401-Ks the parties acquired prior to the marriage.                  They agreed

that each party       would waive evaluations and claims to these

accounts because there were no contributions made after the parties

married. With regard to the pensions and 401-Ks accumulated during

the marriage, it was agreed they "would be done via [a Qualified

Domestic Relations Order (QDRO)]."

      The   parties    also     reached    an    agreement    regarding     their

respective life insurance policies.             Although they did not resolve

the disposition of personal property, the parties agreed they

would submit to arbitration, if necessary.                Further, the parties

acknowledged they resolved issues of parenting time and custody.

      Counsel then put before the court the unresolved issues

between the parties, which were being submitted for resolution at

trial.      The   first    issue    related     to   an   e-trade   account      in

defendant's name, which plaintiff alleged defendant dissipated

contrary to a July 2013 pendente lite order.                 The second issue

related to plaintiff's application for retroactive pendente lite

                                    3                                     A-0940-14T3
relief as of the filing date of the divorce complaint.                The third

issue to be resolved by the court was whether plaintiff was

entitled    to   additional    pendente     lite    support,     which,     when

initially ordered, was based upon defendant's imputed income of

$125,000.     Subsequent discovery revealed that defendant's base

annual salary, exclusive of any bonus, was $173,000.

       Both parties testified at trial.             Thereafter, the court

permitted the parties to file post-trial submissions.             Plaintiff's

counsel    prepared   a   proposed   Dual   Final   Judgment     of   Divorce.

Plaintiff's counsel forwarded the proposed judgment to defense

counsel, but received no response.              Consequently, plaintiff's

counsel submitted the proposed judgment to the court under the

five-day    rule,   pursuant   to    Rule   4:42-1(c).    Defense      counsel

thereafter formally objected to the proposed judgment.

       On June 19, 2014, the court presided over a hearing during

which outstanding issues related to the proposed judgment were

addressed, including the duration of alimony and the retirement

accounts.    Defense counsel advised the court that the parties had

agreed on the amount of alimony but not the term.              Counsel stated

that   plaintiff's    position    was   eight   years,   while    defendant's

position was seven years.        The court responded: "Seven and [one-]

half." Defense counsel stated: "That's what [plaintiff's counsel]



                                 4                                      A-0940-14T3
did. . . . But my client is adamant he would like a seven-year

term based upon the facts."

     Plaintiff's counsel stated: "That wasn't the deal." Defense

counsel offered to have his client address the court, but the

court stated that it was "not taking testimony, but . . . just

making [judgment]."    The court advised the parties to address the

issue in the form of a post-judgment motion.

    Defense counsel then addressed several retirement accounts,

which plaintiff represented ended right at the beginning of the

marriage.    One account "was plaintiff's Time Warner pension or

401-K."   Defense counsel explained:

            The way this reads is that those parties are
            waiving -- doing a QDRO or dividing them.
            Because they ended, these pensions ended --
            virtually [ninety-percent] of them were
            premarital.   That was presented at the four
            way conference.       It was presented to
            [plaintiff's counsel via] letter. My client
            is not in agreement with that. He would like
            just the [marital] portions of these accounts
            divided.

   Plaintiff's counsel responded:

            That wasn't the deal. The deal was and again
            we sent them a letter before we came here for
            trial. The deal was that my client stopped
            working within the first six or eight months
            of their marriage.     And there were [s]ome
            accumulation by [defendant] of some pension
            rights for those period[s] [of] time[s] of the
            marriage. We waived them. That was the deal.
            We waived them. . . . I sent [defense counsel]
            a letter in May before the trial.           No

                              5                              A-0940-14T3
              objection, put it on the record here.            No
              objection. . . . That was the deal.

      In response to the court's inquiry whether the agreement had

been placed on the record, defense counsel could not recall.              He

acknowledged that he received the letter from plaintiff's counsel

and that he offered no objections to it. Nonetheless, he indicated

to the court his "client's belief [] that the representation made

was not accurate."

      The court reviewed its notes from the trial and indicated

that the notes were not helpful.          The court told counsel that it

was   going    to   "sign   the   dual   final   [judgments]   prepared   by

[plaintiff's counsel]," and indicated to defense counsel that

"you'll have to file [a] motion for reconsideration if you feel

it's something I can do."         The court signed the judgment.

      The next day, the court entered an order awarding plaintiff

$25,000 in counsel fees.          In its written statement of reasons

appended to the order the court addressed the outstanding issues

presented at trial on May 22, 2014.

      The court first determined that plaintiff was not entitled

to an adjustment of the pendente lite order.          The court found that

during the pendency of the litigation, defendant paid the mortgage,

deposited $27,000 into a joint bank account, to which plaintiff

had access, and "did in fact use to pay various bills by check.

In addition, the [p]laintiff made ATM withdrawals from the joint
                           6                             A-0940-14T3
account." The court also found that defendant "paid various credit

card charges on behalf of the family."

     The court concluded:      "Considering [p]laintiff's needs and

the ability of [d]efendant to contribute to the family's needs in

2013[,] together with the division of assets, the [c]ourt finds

that [p]laintiff is not entitled to an adjustment from the [date

of separation] to May 14, 2013."       Likewise, the court determined

that plaintiff was not entitled to a pendente lite adjustment of

support   based   upon   defendant's   anticipated   gross   income    of

$173,000 in 2014 because, "on balance . . . [defendant] made a

fair contribution to family expenses from [the date of separation]

to May 14, 2013."

     The court determined that plaintiff was entitled to recover

one-half of the repair costs undertaken at the former marital

residence after the date of separation from defendant's share of

the net proceeds.    Further, the court concluded defendant failed

"to demonstrate that the [e-trade] account was drawn down to pay

family expenses."    Consequently, the court ruled that plaintiff

was entitled to "a credit of [fifty-percent] of the [e-trade]

account of $84,101 or $42,050.50."

     Finally, regarding attorneys' fees, the court considered the

factors set forth in Williams v. Williams, 59 N.J. 229 (1971),

including plaintiff's need; defendant's financial ability to pay;

                              7                                 A-0940-14T3
and plaintiff's good faith in instituting or defending the action.

After weighing these factors, the court found it appropriate for

defendant to contribute $25,000 towards plaintiff's attorney's

fees.

     On July 2, 2014, following the trial judge's retirement and

with the consent of counsel for both parties, another judge entered

the AFJD, incorporating the trial judge's findings on the remaining

issues tried before the court on May 22, 2014.       Defense counsel

consented to the form of judgment.

     The judgment ordered defendant to pay $37,650 per year in

alimony, for a term of seven and one-half years, along with other

income-based payments in the event that defendant received a higher

salary than the projected $173,000.     It set defendant's child

support obligation at either $318 or $305 per week, depending on

the amount of overnight visits the children have with defendant.

Additionally, it directed that disputes regarding the retirement

accounts would be determined by a forensic accountant.        Finally,

in conjunction with the June 20, 2014 order, the judgment required

defendant to pay $25,000 in attorney's fees, $12,936 for repairs

to the former marital residence, and $42,050.50 for the e-trade

account, totaling $79,986.50.

     Thereafter,   defendant,    proceeding    pro      se,     sought

reconsideration of the June 20, 2014 order.          Plaintiff filed

                            8                                  A-0940-14T3
various cross-motions and consolidated motions for additional

counsel fees.        On August 29, 2014, the trial court heard oral

argument on all of the pending motions.                Specifically, defendant

asked     the     court   for     arbitration     on    plaintiff's     purported

contribution to repairs to the former marital residence, based

upon his contention plaintiff failed to provide evidence of her

expenses.       In addition, defendant requested that the court reverse

its award to plaintiff for his alleged dissipation of the e-trade

account and the award of counsel fees.                   In turn, plaintiff's

counsel also requested additional counsel fees, noting that the

trial     judge     awarded     substantially     less     than   the    $138,000

requested.

     In    an     order   dated    October   6,    2014,    the   court    denied

defendant's motion.       In its written decision, the court determined

that the trial judge provided a comprehensive analysis of the

Williams factors, taking into consideration both defendant's bad

faith and the parties' ability to pay based on their incomes.                  The

court also noted that defendant's argument that plaintiff hid a

trust   from      which   funds    were   drawn    to    pay   legal    fees   was

"preposterous" because the trust "is the [p]laintiff's attorney's

trust account, where the parties agreed to deposit an income tax

refund.    Plaintiff's counsel then divided the refund in half, and

issued a check in the amount of $3395 to [both] parties."

                                    9                                     A-0940-14T3
     Regarding     plaintiff's        repairs    to   the   former   marital

residence, the court found that defendant was seeking to arbitrate

an issue after the parties had already conferenced the matter with

the court and reached an agreement.             Further, the court observed

that "[d]efendant provided no evidence that the agreement reached

was unfair or inequitable or that [the trial judge's] finding that

[p]laintiff contributed to repairs after the date of separation

was inaccurate."

     Similarly, as to the e-trade account, the court determined

that "[d]efendant provided no support for his argument that the

court's finding was palpably incorrect or that the court failed

to consider the significance of the probative evidence."             Finally,

the court found the trial judge weighed the appropriate factors

before awarding counsel fees to plaintiff.            The court then awarded

plaintiff an additional $6650 in counsel fees as a result of the

reconsideration motion.

     On appeal, defendant raises three arguments: (1) the Family

Part improperly proceeded to trial before resolving a fee dispute

concerning a parenting coordinator; (2) the Family Part improperly

entered the AFJD without holding a plenary hearing concerning

plaintiff's pension and the duration of alimony; and (3) the Family

Part used the wrong standard in denying defendant's motion for

reconsideration.

                                 10                                   A-0940-14T3
      "The findings of the Family Part are entitled to particular

deference in view of its 'special expertise in the field of

domestic relations.'"         Pressler & Verniero, Current N.J. Court

Rules, comment 6.2 on R. 2:10-2 (2017) (quoting Cesare v. Cesare,

154   N.J.    394,   412-13   (1998)).    In   addition   we   have   been

particularly mindful of the special expertise of Family Part

judges.      See Cesare, supra, 154 N.J. at 412.    Furthermore,

             [w]ith respect to dissolution matters, the
             Family Part has discretion in allocating
             marital assets to the parties in equitable
             distribution, . . . and an equitable
             distribution award will be affirmed as long
             as the trial court could reasonably have
             reached its result from the evidence presented
             and the award is not distorted by legal or
             factual mistake.

             [Pressler & Verniero, supra, comment 6.2 on
             R. 2:10-2 (citing Borodinsky v. Borodinsky,
             162 N.J. Super. 437, 443-44 (App. Div. 1978);
             Tannen v. Tannen, 416 N.J. Super. 248, 276
             (App. Div. 2010), aff'd o.b., 208 N.J. 409
             (2011)).]

      Thus, we will not disturb a judgment entered by the Family

Part "except upon the basis of a carefully reasoned and factually

supported . . . determination, after canvassing the record and

weighing the evidence, that the continued viability of the judgment

would constitute a manifest denial of justice." In re Adoption of

a Child by P.F.R., 308 N.J. Super. 250, 255 (App. Div. 1998)

(quoting Baxter v. Fairmont Food Co., 74 N.J. 588, 597-98 (1977));

See also In re Guardianship of J.T., 269 N.J. Super. 172, 188
                          11                           A-0940-14T3
(App. Div. 1993) (citing Rova Farms Resort, Inc. v. Inv'rs Ins.

Co. of Am., 65 N.J. 474, 483-84 (1974)).

     These        principles    guide    our   consideration       of    defendant's

contentions raised in this appeal.              First, we address defendant's

argument that the court erred by entering the AFJD on July 2,

2014, without having resolved the issue of defendant's liability

for parenting coordinator fees to Dr. Mark Hatton.                      We disagree.

     In      an    earlier     proceeding      before    the   court,      defendant

certified that he did not owe Dr. Hatton $30,624.55.                      Initially,

the court determined that the question of fees owed was genuinely

disputed, warranting a plenary hearing.                 However, the court later

determined that "as [defendant] is asking relief of a third party

who is not [a party] to [this] family proceedings[,] [d]efendant's

motion, captioned Dr. Mark Hatton v. Peter Drees, should be filed

in the Civil Division under [D]ocket [N]umber BER-L-1400-15."

     We conclude there was no error in the court's refusal to

consider defendant's dispute with the parenting coordinator in the

pending matrimonial action.              Although the dispute arose in the

context of the parties' dissolution action, Dr. Hatton was not a

party   to    the    litigation,    nor     did   he    file   a   motion    seeking

intervention in the matrimonial action to address the issue of his

outstanding fees.        Rather, Dr. Hatton commenced a civil action in

the Law Division under a separate docket, BER-L-1400-15, which the

                                    12                                       A-0940-14T3
court noted in its order of dismissal.        Cf. Sweeney v. Sweeney,

405 N.J. Super. 586, 593-94 (App. Div.), certif. denied, 199 N.J.

519 (2009).

      Moreover, defendant's dispute with the parenting coordinator

was irrelevant to any of the three outstanding issues before the

court at the time of trial.        Indeed, during the trial, the only

reference to Dr. Hatton arose in the context of the parties

utilizing his office to drop off some of defendant's personal

items.

     Next, defendant argues that the judgment is unenforceable

because the trial judge entered the order without addressing two

outstanding issues, specifically the term of the alimony payments

and a discrepancy regarding the retirement accounts.

     At the June 19, 2014 proceeding, defense counsel advised the

court that defendant wanted the marital portion of the retirement

accounts divided and that his client was adamant in wanting to

limit alimony to seven years, while plaintiff's position was that

its duration should be eight years.      Plaintiff's counsel disputed

defense counsel's claims and argued that the parties had agreed

to the terms reflected in the proposed judgment he prepared.

     We are persuaded the entry of judgment setting the duration

of alimony at seven and one-half years reflects the court's

considered judgment as to what was fair and equitable. In reaching

                              13                              A-0940-14T3
this conclusion, we are cognizant that the June 19, 2014 hearing

clearly reflects a dispute between the parties regarding the

duration of alimony.        We are equally mindful that the court's

statement of "seven and [one-] half years" may have been its

suggested     resolution    rather      than   a   definitive    disposition.

Nonetheless, the determination that defendant shall pay alimony

to plaintiff for seven and one-half years is a reasonable result,

based upon the evidence before the trial judge, and was not

"distorted by legal or factual mistakes."            Tannen, supra, 416 N.J.

Super. at 276.

      One final observation regarding the duration of alimony.

Defendant filed his motion for reconsideration one week after the

court entered the AFJD.          Plaintiff did not seek reconsideration

of that portion of the judgment directing him to pay alimony for

seven and one-half years.

      Turning to the disposition of the retirement accounts, after

defense counsel and plaintiff expressed different recollections

as to what had been placed on the record on May 22, 2014, the

court indicated:     "Well, unfortunately my notes don't help us.             I

think what I have to do, because we don't have a transcript, is

I'm   going   to   sign    the   dual    final     [judgments]   prepared    by

[plaintiff's counsel] and you'll have to file [a] motion for

reconsideration if you feel it's something I can do."

                                  14                                  A-0940-14T3
       A review of the May 22, 2014 record confirms the parties

placed on the record their agreement regarding the respective

retirement accounts.          The AFJD incorporated these terms.                 Thus,

the trial judge did not enter judgment without resolving this

issue.     There was no need to do so since both parties were present

at   the    hearing,    represented         by   counsel,    and     knowingly    and

voluntarily reached an agreement on the disposition of their

retirement accounts.

       Finally,     defendant     contends       the   court    applied      a   more

stringent standard for relief by requiring him to file a motion

for reconsideration rather than resolving the disputed issues.                      We

reject this argument as lacking in merit.                   We affirm the denial

of     defendant's     motion    for       reconsideration     for    the    reasons

expressed by Judge McGrogan in the comprehensive and well-reasoned

October 6, 2014 written decision appended to the order of the same

date.      We add the following comments.

       At the June 19, 2014 hearing, the court candidly acknowledged

that    its   notes    were     not    helpful    in   resolving       the   dispute

surrounding the retirement accounts.               The court indicated that it

was without the benefit of a "transcript," and invited defendant

to seek reconsideration.              Defendant suggests that had the court

resolved      the   disputed     issues      before    entering      judgment,    its

decision would have been guided by the interest of justice standard

                                      15                                     A-0940-14T3
rather than the requirement of a reconsideration motion to identify

matters or controlling decisions the court may have overlooked or

to which it may have erred.        R. 4:49-2.

       Continuing the proceedings before entering a final judgment,

as defendant urges, would not necessarily mean the court would

have taken additional testimony as defendant presumes.                   Rather,

it would have called for a review of the May 22, 2014 transcript,

which unequivocally reveals the parties' agreement as to the

disposition    of    their     retirement      accounts    and   the     court's

announcement of seven and one-half years on the duration of

alimony.     Consequently, the court would have been guided by the

evidence in the record, which is consistent with the ultimate

decision reached by the court.              Thus, defendant suffered no

prejudice     by    the   trial    judge's      decision     that      he    seek

reconsideration.

       Finally, as noted above, with the exception of the e-trade

account, defendant's reconsideration motion raised issues other

than   the   duration     of   alimony   and    the   retirement       accounts.

Specifically, defendant sought reconsideration of the counsel fee

award, the court's finding that the parties agreed to sell the

marital home and divide the net proceeds equally, and the court's

determination that the parties would equally divide defendant's

e-trade account. Therefore, the additional counsel fees awarded

                                  16                                     A-0940-14T3
were not incurred because defendant sought reconsideration of the

issues related to the duration of alimony and the disposition of

the retirement accounts.

     Affirmed.




                           17                             A-0940-14T3